                                                                              E-FILED IN OFFICE - MB
        Case 1:19-cv-03815-SCJ Document 2 Filed 08/23/19 Page 1 of 18        CLERK OF STATE COURT
                                                                         GWINNETT COUNTY, GEORGIA
                                                                                   19-C-02975-S1
                                                                                6/5/2019 4:48 PM


                                                                             CLERK OF STATE COURT
               IN THE STATE COURT OF GWINNETT COUNTY
                          STATE OF GEORGIA

 Allycia Poblete and                     )
 Alyx Poblete,                           )
                                         )
                             Plaintiffs, )
                                         )      CIVIL ACTION FILE NO.
 v.                                      )
                                         )            19-C-02975-S1
 Ollie’s Bargain Outlet, Inc. and        )
 Deputy Austin Shippey, in his           )
 individual capacity,                    )
                                         )
                           Defendants. )       JURY TRIAL DEMANDED
                                         )

   ANSWER OF DEFENDANT OLLIE’S BARGAIN OUTLET, INC. TO
          PLAINTIFFS’ COMPLAINT FOR DAMAGES

      COMES NOW OLLIE’S BARGAIN OUTLET, INC. ("Ollie’s") and hereby

files and serves its Answer to Plaintiff's Complaint for Damages (“Complaint”), and

states as follows:

                                   FIRST DEFENSE

      Without waiving any defense at law or in equity, Ollie’s answers the

individually numbered paragraphs of Plaintiffs’ Complaint as follows:

      Except as hereinafter specifically admitted, each and every allegation of

Plaintiff's Complaint is denied.
        Case 1:19-cv-03815-SCJ Document 2 Filed 08/23/19 Page 2 of 18




                                     PARTIES

                                          1.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 1 of Plaintiffs’ Complaint and, therefore, denies

the same.

                                          2.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 2 of Plaintiffs’ Complaint and, therefore, denies

the same.

                                          3.

      Ollie’s admits the allegations of Paragraph 3 of Plaintiffs’ Complaint.

                                          4.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 4 of Plaintiffs’ Complaint and, therefore, denies

the same.

                                          5.

      Ollie’s admits the allegations of Paragraph 5 of Plaintiffs’ Complaint

pertaining specifically to Ollie’s, but Ollie’s lacks knowledge or information


                                          [2]
        Case 1:19-cv-03815-SCJ Document 2 Filed 08/23/19 Page 3 of 18




sufficient to form a belief as to the truth of the allegations of Paragraph 5 pertaining

to Deputy Shippey, and therefore denies the same.

                                           6.

      Paragraph 6 of Plaintiffs’ Complaint states a legal conclusion, therefore, no

response is necessary; however, Ollie’s nevertheless denies the same.

              FACTS GIVING RISE TO PLAINTIFFS’ CLAIMS

                                           7.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 7 of Plaintiffs’ Complaint and, therefore, denies

the same.

                                           8.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 8 of Plaintiffs’ Complaint and, therefore, denies

the same.

                                           9.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 9 of Plaintiffs’ Complaint and, therefore, denies

the same.


                                          [3]
        Case 1:19-cv-03815-SCJ Document 2 Filed 08/23/19 Page 4 of 18




                                         10.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 10 of Plaintiffs’ Complaint and, therefore,

denies the same.

                                         11.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 11 of Plaintiffs’ Complaint and, therefore,

denies the same.

                                         12.

      Ollie’s denies the allegations of Paragraph 12 of Plaintiff’s Complaint.

                                         13.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 13 of Plaintiffs’ Complaint and, therefore,

denies the same.

                                         14.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 14 of Plaintiffs’ Complaint and, therefore,

denies the same.


                                         [4]
        Case 1:19-cv-03815-SCJ Document 2 Filed 08/23/19 Page 5 of 18




                                        15.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 15 of Plaintiffs’ Complaint and, therefore,

denies the same.

                                        16.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 16 of Plaintiffs’ Complaint and, therefore,

denies the same.

                                        17.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 17 of Plaintiffs’ Complaint and, therefore,

denies the same.

                                        18.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 18 of Plaintiffs’ Complaint and, therefore,

denies the same.

                                        19.

      Ollie’s denies the allegations of Paragraph 19 of Plaintiffs’ Complaint.


                                        [5]
        Case 1:19-cv-03815-SCJ Document 2 Filed 08/23/19 Page 6 of 18




                                       20.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 20 of Plaintiffs’ Complaint and, therefore,

denies the same.

                                       21.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 21 of Plaintiffs’ Complaint and, therefore,

denies the same.

                                       22.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 22 of Plaintiffs’ Complaint and, therefore,

denies the same.

                                       23.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 23 of Plaintiffs’ Complaint and, therefore,

denies the same.




                                       [6]
        Case 1:19-cv-03815-SCJ Document 2 Filed 08/23/19 Page 7 of 18




                                       24.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 24 of Plaintiffs’ Complaint and, therefore,

denies the same.

                                       25.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 25 of Plaintiffs’ Complaint and, therefore,

denies the same.

                                       26.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 26 of Plaintiffs’ Complaint and, therefore,

denies the same.

                                       27.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 27 of Plaintiffs’ Complaint and, therefore,

denies the same.




                                       [7]
        Case 1:19-cv-03815-SCJ Document 2 Filed 08/23/19 Page 8 of 18




                                          28.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 28 of Plaintiffs’ Complaint and, therefore,

denies the same.

                    Consequences of Plaintiffs’ Imprisonment

                                          29.

      Ollie’s lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 29 of Plaintiffs’ Complaint and, therefore,

denies the same.

                                          30.

      Ollie’s denies the allegations of Paragraph 30 of Plaintiffs’ Complaint.

                                          31.

      Ollie’s denies the allegations of Paragraph 31 of Plaintiffs’ Complaint.

                             CLAIMS FOR RELIEF

                                   COUNT I
                 False Imprisonment under O.C.G.A. § 51-7-20
                        (By all Plaintiffs against Ollie’s)

                                          32.

      In response to Paragraph 32 of Plaintiffs’ Complaint, Ollie’s incorporates by

reference its responses in all preceding paragraphs as if fully set forth herein.
                                          [8]
        Case 1:19-cv-03815-SCJ Document 2 Filed 08/23/19 Page 9 of 18




                                          33.

      Ollie’s denies the allegations of Paragraph 33 of Plaintiffs’ Complaint.

                                          34.

      Ollie’s denies the allegations of Paragraph 34 of Plaintiffs’ Complaint.

                                          35.

      Ollie’s denies the allegations of Paragraph 35 of Plaintiffs’ Complaint.

                                          36.

      Ollie’s denies the allegations of Paragraph 36 of Plaintiffs’ Complaint.

                                          37.

      Ollie’s denies the allegations of Paragraph 37 of Plaintiffs’ Complaint.

                                          38.

      Ollie’s denies the allegations of Paragraph 38 of Plaintiffs’ Complaint.

                                          39.

      Ollie’s denies the allegations of Paragraph 39 of Plaintiffs’ Complaint.

                                    COUNT II
                    Tortious Misconduct Under Georgia Law
                         (By all Plaintiffs against Ollie’s)

                                          40.

      In response to Paragraph 40 of Plaintiffs’ Complaint, Ollie’s incorporates by

reference its responses in all preceding paragraphs as if fully set forth herein.
                                          [9]
        Case 1:19-cv-03815-SCJ Document 2 Filed 08/23/19 Page 10 of 18




                                          41.

      Ollie’s admits the allegations of Paragraph 41 of Plaintiffs’ Complaint.

                                          42.

      Ollie’s denies the allegations of Paragraph 42 of Plaintiffs’ Complaint.

                                          43.

      Ollie’s denies the allegations of Paragraph 43 of Plaintiffs’ Complaint.

                                          44.

      Ollie’s denies the allegations of Paragraph 44 of Plaintiffs’ Complaint.

                                  COUNT III
                 Racial Discrimination under 42 U.S.C. § 1981
                        (By all Plaintiffs against Ollie’s)

                                          45.

      In response to Paragraph 45 of Plaintiffs’ Complaint, Ollie’s incorporates by

reference its responses in all preceding paragraphs as if fully set forth herein.

                                          46.

      Ollie’s denies the allegations of Paragraph 46 of Plaintiffs’ Complaint.

                                          47.

      Ollie’s denies the allegations of Paragraph 47 of Plaintiffs’ Complaint.

                                          48.

      Ollie’s denies the allegations of Paragraph 48 of Plaintiffs’ Complaint.
                                         [10]
        Case 1:19-cv-03815-SCJ Document 2 Filed 08/23/19 Page 11 of 18




                                          49.

      Ollie’s denies the allegations of Paragraph 49 of Plaintiffs’ Complaint.

                                          50.

      Ollie’s denies the allegations of Paragraph 50 of Plaintiffs’ Complaint.

                                          51.

      Ollie’s denies the allegations of Paragraph 51 of Plaintiffs’ Complaint.

                                          52.

      Ollie’s denies the allegations of Paragraph 52 of Plaintiffs’ Complaint.

                                          53.

      Ollie’s denies the allegations of Paragraph 53 of Plaintiffs’ Complaint.

                                          54.

      Ollie’s denies the allegations of Paragraph 54 of Plaintiffs’ Complaint.

                                          55.

      Ollie’s denies the allegations of Paragraph 55 of Plaintiffs’ Complaint.

                                    COUNT IV
          Violation of the Fourth Amendment under 42 U.S.C. § 1983
                  (By all Plaintiffs against Defendant Shippey)

                                          56.

      In response to Paragraph 56 of Plaintiffs’ Complaint, Ollie’s incorporates by

reference its responses in all preceding paragraphs as if fully set forth herein.
                                         [11]
         Case 1:19-cv-03815-SCJ Document 2 Filed 08/23/19 Page 12 of 18




                                          57.

        Paragraph 57 of Plaintiffs’ Complaint contains allegations that do not pertain

to Ollie’s, therefore, no response is necessary. To the extent a response is required,

Ollie’s lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of Paragraph 57 of Plaintiffs’ Complaint and, therefore, denies the

same.

                                          58.

        Paragraph 58 of Plaintiffs’ Complaint contains allegations that do not pertain

to Ollie’s, therefore, no response is necessary. To the extent a response is required,

Ollie’s lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of Paragraph 58 of Plaintiffs’ Complaint and, therefore, denies the

same.

                                          59.

        Paragraph 59 of Plaintiffs’ Complaint contains allegations that do not pertain

to Ollie’s, therefore, no response is necessary. To the extent a response is required,

Ollie’s lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of Paragraph 59 of Plaintiffs’ Complaint and, therefore, denies the

same.


                                         [12]
         Case 1:19-cv-03815-SCJ Document 2 Filed 08/23/19 Page 13 of 18




                                          60.

        Paragraph 60 of Plaintiffs’ Complaint contains allegations that do not pertain

to Ollie’s, therefore, no response is necessary. To the extent a response is required,

Ollie’s lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of Paragraph 60 of Plaintiffs’ Complaint and, therefore, denies the

same.

                                          61.

        Paragraph 61 of Plaintiffs’ Complaint contains allegations that do not pertain

to Ollie’s, therefore, no response is necessary. To the extent a response is required,

Ollie’s lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of Paragraph 61 of Plaintiffs’ Complaint and, therefore, denies the

same.

                                          62.

        Paragraph 62 of Plaintiffs’ Complaint contains allegations that do not pertain

to Ollie’s, therefore, no response is necessary. To the extent a response is required,

Ollie’s lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of Paragraph 62 of Plaintiffs’ Complaint and, therefore, denies the

same.


                                         [13]
        Case 1:19-cv-03815-SCJ Document 2 Filed 08/23/19 Page 14 of 18




                                  COUNT V
    Attorneys’ Fees under under 42 U.S.C. § 1988 and O.C.G.A. § 13-6-11
                   (By all Plaintiffs against all Defendants)

                                             63.

       In response to Paragraph 63 of Plaintiffs’ Complaint, Ollie’s incorporates by

reference its responses in all preceding paragraphs as if fully set forth herein.

                                             64.

       Ollie’s denies the allegations of Paragraph 64 of Plaintiffs’ Complaint.

                                             65.

       Ollie’s denies the allegations of Paragraph 65 of Plaintiffs’ Complaint.

                               REQUEST FOR RELIEF

       Further Ollie’s denies the WHEREFORE paragraph, and all sub-paragraphs

thereof, of the last unnumbered paragraph of Plaintiffs’ Complaint. In addition,

Ollie’s denies any and all counts, paragraphs, or sub-paragraphs of Plaintiffs’

Complaint not specifically referred to herein by number.

                                  SECOND DEFENSE

       Plaintiffs’ Complaint fails to state a claim upon which relief can be granted with

the result that Ollie’s has no liability in this matter.




                                            [14]
        Case 1:19-cv-03815-SCJ Document 2 Filed 08/23/19 Page 15 of 18




                                 THIRD DEFENSE

      Ollie’s denies that any of its actions or omissions caused Plaintiffs to sustain

any injuries that are actionable under federal or state law.

                               FOURTH DEFENSE

      There may be a lack of joinder of one or more parties who should or must be

joined and, without the joinder of these proper parties, complete relief cannot be

accorded among those already attempted to be made parties to this civil action.

                                 FIFTH DEFENSE

      To the extent that Plaintiffs have sustained any injuries as a result of any act

or omission on the part of Ollie’s, Plaintiffs failed to take reasonable measures to

mitigate their damages.

                                 SIXTH DEFENSE

      To the extent Plaintiffs are seeking punitive damages against Ollie’s, Plaintiffs

have not pled a punitive damages claim with the requisite particularity.

                               SEVENTH DEFENSE

      Plaintiffs cannot recover punitive damages against Ollie’s because they

cannot show by clear and convincing evidence that the Ollie’s actions or omissions

showed willful misconduct, malice, fraud, wantonness, oppression, or that entire


                                         [15]
        Case 1:19-cv-03815-SCJ Document 2 Filed 08/23/19 Page 16 of 18




want of care which would raise the presumption of conscious indifference to

consequences as defined by O.C.G.A. § 51-12-5.1(b).

                               EIGHTH DEFENSE

      Plaintiffs’ claims under 42 U.S.C. § 1981 and/or 42 U.S.C. § 1983 fail because

Plaintiffs cannot establish that any of their alleged constitutional injuries were

caused by any of Ollie’s customs, policies, or practices, acts, or omissions.

                                NINTH DEFENSE

      Plaintiffs’ claims under 42 U.S.C. § 1981 and/or 42 U.S.C. § 1983 fail because

Plaintiffs cannot establish that Ollie’s acted with deliberate indifference toward

known instances of unconstitutional conduct.

                                TENTH DEFENSE

      Plaintiffs are barred from bringing the alleged causes of action due to the

doctrines of estoppel, waiver, laches, unclean hands, and assumption of the risk.

                             ELEVENTH DEFENSE

      Ollie’s reserves the right to raise additional affirmative defenses as may be

discovered during the course of these proceedings.




                                        [16]
        Case 1:19-cv-03815-SCJ Document 2 Filed 08/23/19 Page 17 of 18




      WHEREFORE, having responded fully to Plaintiffs’ Complaint, Defendant

Ollie’s Bargain Outlet, Inc. prays that judgment be entered in its favor on all claims

raised in Plaintiffs’ Complaint with costs to be borne by Plaintiffs.

      This 5th day of June, 2019.


                                        /s/ Sanjay Ghosh
                                        Sanjay Ghosh
                                        Georgia Bar. No. 141611
                                        sanjay.ghosh@nelsonmullins.com
                                        NELSON MULLINS RILEY
                                        & SCARBOROUGH, LLP
                                        201 17th Street, N.W., 17th Floor
                                        Atlanta, GA 30363
                                        (404) 322-6000 (phone)
                                        (404) 322-6050 (fax)

                                        Attorneys for Defendant Ollie’s Bargain
                                        Outlet, Inc.




                                         [17]
       Case 1:19-cv-03815-SCJ Document 2 Filed 08/23/19 Page 18 of 18




                        CERTIFICATE OF SERVICE

      This is to certify that I have this day served a copy of the foregoing ANSWER

OF DEFENDANT OLLIE’S BARGAIN OUTLET, INC. TO PLAINTIFFS’

COMPAINT FOR DAMAGES using the Gwinnett County e-file system which

will automatically provide service upon the following counsel of record:

                         Jeffrey R. Filipovits
                         FILIPOVITS LAW, PC
                         2900 Chamblee-Tucker Road
                         Building 1
                         Atlanta, Georgia 30341
                         jeff@law.filipovits.com

                         Jennifer Hickey
                         LAW OFFICE OF JENNIFER HICKEY, LLC
                         1310 Rockbridge Rd., SW
                         Suite G2
                         Stone Mountain, Georgia 30087
                         jennifer@jenniferhickylaw.com



      This 5th day of June, 2019.

                                            /s/ Sanjay Ghosh
                                            Sanjay Ghosh
                                            Georgia Bar. No. 141611
